Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.    Applicants' arguments and amendments filed 4/11/2022 have been
fully considered and entered but they are not persuasive. The amended independent claim 1 has been amended by incorporating the claim limitations of dependent claims 6,9 and cancelling claims 6 and 9. Therefore the amended claim 1 can be addressed using the existing final office action mailed 2/11/2022. Therefore, the amended claim 1 can be addressed with the existing rejections of record. Therefore, the claims as filed on 4/11/2022 have been entered. 
However, if applicants file appeal brief, examiner holds the position to edit the last final office action by considering addressing amended claim 1 with the rejections made for dependent claims 6,9 to consider for the “Examiner’s answer to Appeal brief”, if the panel decides to go to the board. 

Response to argument
3.    Applicants most of the arguments have been addressed in the last office action. However, examiner is going to address and summarize the arguments with the responses, in brief, as below.
4.	 Applicants primarily argued the following points:
(i) The combinations of the prior arts of record do not specifically address each different temperature and “despite the numerous secondary references cited by examiner (in Remarks, page 2 third paragraph), remain as yet unaccounted for in the Examiner’s analysis” (In remarks, page 3 first paragraph). 
In response, it is to be noted that and as argued by the applicants (in Remarks filed 4/11/2022, page 2 third paragraph) that “examiner discussed in detail under “Response to argument” section in the last office action. It is also to be noted that and mentioned in the last office action that NPL Qiang et al. discloses that heating temperature is 40-60 degree C to heat mixtures of starch, oil and alcohol with water solvent (in claim 1(3) of NPL Qiang et al.). Therefore, claimed temperature ranges at two steps are overlapping temperature as disclosed by NPL Qiang et al. This means applicants alleged “low temperature” as argued by the applicants (in Remarks, page 3 second paragraph), are disclosed by NPL Qiang et al. The only difference between NPL Qiang et al. and claimed steps are NPL Qiang et al. has one combined step compared to the two steps as claimed in claim 1. However, examiner has addressed why one of ordinary skill in the art would modify NPL Qiang et al. with the two separate steps by using secondary prior arts by NPL Jin et al. and Jane et al. in order to make single helix to facilitate the complex reaction with lipid (at least in claim 1 of NPL Jin et al.) (with motivation) (See last office action, pages 4-5) in the last office action.
Examiner also mentioned under “Response to Argument” section that “Incubated at different temperature is an apparent interpretation by the applicants” (page 23, lines 4-5, in last office action).
However, if applicants’ method is specifically critical for complexing starch and lipid under low temperatures as alleged by the applicants (in Remarks, page 3 second paragraph), applicants need to establish “unexpected Result” by (i) comparing with the closest prior art by NPL Qiang et al. and (ii) it should commensurate with the scope of the independent claim 1. 
In this instance, the mere statement to consider Tables 1 and 2 (applicants’ specification) and, in combination, as stated “The raw materials B, C, E, F of the methods described in the cited references are not prepared within the ratios defined by present dependent claims 6, and 9” as argued on page 5 (in Remarks, page 5 filed 4/11/2022) is not enough.  
Further, more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. 
It is also to be noted that the phrase “What is meant by “modified NPL Qiang et al.” ((in Remarks, page 2 third paragraph) intends to mean NPL Qiang et al. is modified and therefore, it is NPL Qiang et al.  in view of NPL Jin and Jane et al. and Handa et al. However, examiner will write all the names of the prior arts instead of ‘modified NPL Qiang et al.”  in the following office actions to avoid further confusion, if any. 
However, examiner may not consider further any submission of additional unexpected result which was not submitted prior to the final office action. 

4.	Applicants arguments related to the secondary prior art by Handa et al. (in Remarks, page 4) have been considered. It is to be noted that “merely stated disclosure of “at a cooling speed of greater than or equal to 0.5-degree C/min as disclosed by Handa et al. (at least in Abstract) is enough to overlap claimed rate of “at least 5-degree C/min” to show prima facie case of obviousness to meet claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). However, Handa et al. is a broad disclosure and Handa et al. also discloses that it can be considered rapidly cooling “when the food temperature reaches near the freezing temperature” (Abstract). Therefore, cooling reaction mixture B between 4-degree C and - 20-degree C” as claimed in claim 1 can be considered as food temperature near the freezing temperature. 

5.	It is also to be noted that in the last office action, although the claimed ratio of claims 6,9 were not disclosed by the combinations of prior arts of record, however, examiner addressed it by using “Result Effective Variable” because these are optimizable. It is also to be noted that in the last final office action, on page 10, #12 addressed claim 6. Therefore, the typographical error “claimed ratio of claim 9” will be “claimed ratio of claim 6” in this #12 (Second paragraph under #12). Examiner has additional rejection for claim 9 in that last office action (paragraph # 15).  
Therefore, the rejection is maintained. 

Conclusion
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                  


/DONALD R SPAMER/           Primary Examiner, Art Unit 1799